Order unanimously affirmed with costs. Memorandum: Viewed in the light most favorable to the opposing party, the evidence submitted by plaintiffs at least arguably raises'a triable issue whether a special relationship existed between defendant and plaintiffs (see, Cuffy v City of New York, 69 NY2d 255, 260, mot to amend remittitur dismissed 70 NY2d 667; Thomas v City of Auburn, *1136217 AD2d 934; see also, Boland v State of New York, 218 AD2d 235). Thus, Supreme Court properly denied defendant’s cross motion for summary judgment dismissing the complaint.
We have reviewed defendant’s remaining contention and conclude that it is without merit. (Appeal from Order of Supreme Court, Nassau County, Winick, J.—Summary Judgment.) Present—Green, J. P., Lawton, Wesley, Doerr and Boehm, JJ.